Case: 20-10251      Document: 00515929894         Page: 1    Date Filed: 07/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    July 8, 2021
                                  No. 20-10251                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jimmy Steele,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:08-CR-87-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          A jury found Jimmy Steele, federal prisoner # 36989-177, guilty of
   possession with the intent to distribute 500 grams or more of a substance
   containing cocaine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), possession
   of a firearm in furtherance of a drug trafficking offense in violation of 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10251       Document: 00515929894           Page: 2     Date Filed: 07/08/2021




                                      No. 20-10251


   U.S.C. § 924(c), and possession of a firearm by a convicted felon in violation
   of 18 U.S.C. § 922(g)(1). He was sentenced as a career offender to a total of
   360 months of imprisonment and eight years of supervised release. He
   appeals the district court’s denial of his motion for compassionate release or
   for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A) and the denial of
   his motion for reconsideration.
          We review a district court’s decision denying a motion for
   compassionate release and a motion for reconsideration for an abuse of
   discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020);
   United States v. Rabhan, 540 F.3d 344, 346-47 (5th Cir. 2008). A district
   court abuses its discretion if it bases its decision on an error of law or a clearly
   erroneous assessment of the evidence. United States v. Henderson, 636 F.3d
   713, 717 (5th Cir. 2011).
          While the district court discussed U.S.S.G. § 1B1.13 in its order, there
   is nothing in the record to indicate that it felt bound by this policy statement
   and its commentary. Instead, the record shows that the district court’s denial
   of relief was also based on its balancing of the 18 U.S.C. § 3553(a) factors and
   that the district court did not abuse its discretion by denying the motion. See
   United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021); Chambliss, 948
   F.3d at 693. Steele’s arguments amount to a disagreement with the district
   court’s weighing of the § 3553(a) factors, which does not suffice to show
   error. See Chambliss, 948 F.3d at 694. Furthermore, Steele has not shown
   that the district court abused its discretion in denying his motion to
   reconsider. See Rabhan, 540 F.3d at 346-47.
          Accordingly, the judgment is AFFIRMED.




                                            2